Title: From George Washington to Crosbies & Trafford, 6 March 1765
From: Washington, George
To: Crosbies & Trafford



Gentn
Mount Vernon Virginia 6th March 1765

Captn McCabe has prevaild on me to believe, that you will render me an agreeable Acct of Sales for a Ton of Tobacco; to try the event therefore and oblige him I now Inclose you a Bill of Loading for four Hhds, which you will please to dispose of to the best advantage.
In return, I shoud be obligd to you for sending me one of the Rotheram (or Patent Plows)—If the construction of them are not thoroughly understood in Liverpool you woud do me a singular favour in getting it from a place of that name in Yorkshire (where I suppose they were first Invented and now are made) for none but the true sort will answer the end of my sending for it & I had rather be at the expence of the Carriage from thence than not have the right kind or be disappointed. You will please to order it to be made exceeding light as our Lands are not so stiff as your’s nor our Horses so strong—At the sametime I shoud be glad to receive


1 dozn 8/4 Diaper Table Cloaths  @6/


½ dozn 10/4 Do  Do  Do    @10/


60 Ells of strong white Sheeting at about 20d.


25 Sacks of Salt (best twilld Sacks) or what remains of the nett proceeds of the Tobacco in this last Article.


As I woud willingly receive these things by the Return of Captn

McCabe and you may not by that time have disposed of my Tobacco possibly you can judge nearly what it will fetch, & make the Returns accordingly. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

